 

 

    EXHIBIT 10.21

 

APEX HOLDCO L.P.

2019 EQUITY INCENTIVE PLAN

 

CLASS B UNIT AWARD AGREEMENT

THIS CLASS B UNIT AWARD AGREEMENT (the “Agreement”) is made as of [●] (the
“Grant Date”) by Apex Holdco L.P., a Delaware limited partnership (the
“Company”), and  [] (the “Participant”).

R E C I T A L S

A.The Company is governed by the Amended and Restated Agreement of Limited
Partnership of Apex Holdco L.P., dated as of [●], 2019, as may be amended from
time to time (the “LP Agreement”).  Capitalized terms not otherwise defined in
this Agreement shall have the meanings ascribed to such terms in the LP
Agreement or in the Plan (defined below).

B.In consideration for the provisions of services to or for the benefit of the
Company by the Participant, the Company hereby grants Class B Units to the
Participant under the terms and provisions of this Agreement, the Apex Holdco
L.P. 2019 Equity Incentive Plan (the “Plan”) and the LP Agreement.

C.The Company and the Participant desire to impose certain recoupment conditions
with respect to the Class B Units granted to the Participant.

A G R E E M E N T S

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Participant agree as
follows:

ARTICLE I.
GRANT OF CLASS B UNITS

1.1Grant.  Subject to the terms and conditions contained herein, in the Plan and
in the LP Agreement, the Participant is granted [●] Class B Units of the Company
effective as of the Grant Date, which shall be fully vested as of the Grant Date
but subject to recoupment by the Company in accordance with Section 2.3 (the
“Units”).

1.2Risks.  The Participant is aware of and understands the following:

(a)the Participant must bear the economic risk of an investment in the Class B
Units for an indefinite period of time because, among other things, (i) the
Class B Units have not been registered under the Securities Act, and, therefore,
cannot be sold unless they are subsequently registered under the Securities Act
or an exemption from such registration is available, (ii) the Class B Units have
not been registered under applicable state securities laws, and, therefore,
cannot be sold unless they are registered under applicable state securities laws
or

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

an exemption from such registration is available, and (iii) there are
substantial restrictions on the transferability of the Class B Units under this
Agreement, the Plan, the LP Agreement and applicable law, and substantial
restrictions on distributions from the Company;

(b)there is no established market for the Class B Units and no market (public or
otherwise) for the Class B Units will develop in the foreseeable future; and

(c)the Participant has no rights to require that the Class B Units be registered
under the Securities Act or the securities laws of any states and the
Participant will not be able to avail itself of the provisions of Rule 144
adopted by the Securities and Exchange Commission under the Securities Act.

1.3Information.  The Participant is one of the following as indicated on the
Accredited Investor Questionnaire in the form attached hereto as Exhibit A and
provided by the Participant to the Company:

 

(a) an “accredited investor” within the meaning of Rule 501(a) under Regulation
D of the Securities Act, and has (or, in the case of a trust, the trustee has)
such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of his, her or its investment in the
Class B Units, and the Participant is capable of bearing the economic risks of
such investment and is able to bear the complete loss of his, her or its
investment in the Class B Units, or

 

(b) not an accredited investor, and has (or, in the case of a trust, the trustee
has), by itself or through a “purchaser representative” within the meaning of
Rule 501(i) under Regulation D of the Securities Act, such knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of his, her or its investment in the Class B Units, and the
Participant is capable of bearing the economic risks of such investment and is
able to bear the complete loss of his, her or its investment in the Class B
Units.

 

1.4Protective Section 83(b) Election.  Within thirty (30) days from the date
hereof, the Participant shall execute and file with the Internal Revenue Service
a protective election under Section 83(b) of the Code with respect to the grant
of Class B Units described in this Agreement substantially in the form attached
hereto as Exhibit B and the Participant shall provide the Company with a copy of
such executed and filed election promptly thereafter.

ARTICLE II.

PROFITS INTERESTS; VESTING

2.1Profits Interests.  The Class B Units granted under this Agreement are
intended to constitute “profits interests” as described in Section 3.06 of the
LP Agreement and shall be subject to the terms and conditions thereof.

2.2Participation Threshold.  The Participation Threshold for each Class B Unit
granted to the Participant pursuant to this Agreement is equal to $[_____], such
amount being determined by the General Partner as of the Grant Date pursuant to
the terms of the LP Agreement.

2

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

2.3Vesting and Recoupment of Class B Units.  The Class B Units granted to the
Participant hereunder shall be fully vested as of the Grant Date, but shall be
subject to recoupment by the Company as provided in this Section 2.3:

(a)Regular Recoupment Schedule. Except as otherwise set forth in this Section
2.3, if the Participant’s Service with the Company and its Subsidiaries
terminates prior to the fifth (5th) anniversary of the Grant Date, then the
Company will be entitled to recoup the applicable portion of the Units that
correspond to the actual date of such termination as set forth in the table
below (the “Recoupment Schedule”):

Date of Termination of Service

Percentage of Units Subject to Recoupment

 

Prior to first anniversary of Grant Date

100%

On or after first anniversary of Grant Date and prior to second anniversary of
Grant Date

80%

On or after second anniversary of Grant Date and prior to third anniversary of
Grant Date

60%

On or after third anniversary of Grant Date and prior to fourth anniversary of
Grant Date

40%

On or after fourth anniversary of Grant Date and prior to fifth anniversary of
Grant Date

20%

  

(b)Reduced Role.  If the Participant ceases his Service as an employee of the
Company or one of its Subsidiaries in his current capacity on or following the
third (3rd) anniversary of the Grant Date, and agrees to thereafter continue
providing services to the Company or one of its Subsidiaries in a reduced
capacity (including, without limitation, as Executive Chairman or Non-Executive
Chairman) on such terms and conditions as are agreed between the Participant and
the Company (the “Reduced Role Service”), then the Participant’s Units shall
continue to remain outstanding and vested and be subject to the Recoupment
Schedule in accordance with Section 2.3(a) for such period as the Participant
provides (or makes himself available to provide) the Reduced Role Service as if
the Participant’s Service as an employee in his current capacity continued.

(c)Termination Without Cause; Good Reason.  If the Participant’s Service or
Reduced Role Service is terminated prior to the fifth (5th) anniversary of the
Grant Date by the Company without Cause or by the Participant for Good Reason,
then the Units shall continue to remain outstanding and vested and shall no
longer be subject to recoupment; provided, that, if the Participant commences
the Reduced Role Service, then for purposes of this Section 2.3(c), any
reference in the definition of Good Reason to the “Grant Date” shall be deemed
to be a reference to the date of commencement of the Reduced Role Service.

(d)Death or Disability. If the Participant’s Service or Reduced Role Service
terminates as a result of the Participant’s death or Disability prior to the
fifth (5th) anniversary of the Grant Date, then in addition to the number of
Units that are not subject to recoupment as of the

3

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

date of such death or Disability, an additional number of Units equal to 20% of
the total number of Units granted to the Participant shall no longer be subject
to recoupment.  

(e)Change of Control.  All Units shall continue to remain outstanding and vested
and shall no longer be subject to recoupment effective immediately prior to and
subject to the consummation of a Change of Control, subject to the Participant’s
continued Service on such date.  For the avoidance of doubt, an initial public
offering shall not be considered a Change of Control.

ARTICLE III.
FORFEITURE OF Class B UNITS; REDEMPTION Right

3.1Forfeiture of Class B Units.    

(a)Class B Units Subject to Recoupment. Except as set forth in Section 2.3, upon
a termination of Service of the Participant for any reason, all Class B Units
that are subject to recoupment in accordance with the Recoupment Schedule as of
such date of termination, shall immediately be forfeited and canceled in their
entirety without any consideration.

(b)Class B Units Not Subject to Recoupment. Upon (i) a termination of Service
for Cause, (ii) resignation by the Participant when grounds for Cause exist or
(iii) if, following any termination of Service, the Participant commits a
material breach of any of the provisions of Article VI, then all Class B Units
outstanding as of such date shall immediately be forfeited and cancelled in
their entirety without any consideration.

3.2Redemption Right and Transfer Restrictions. The Participant agrees and
acknowledges that the Class B Units shall be subject to redemption by the
Company or its designee under certain circumstances as set forth in Section 3.07
of the LP Agreement, and are subject to transfer restrictions under the LP
Agreement.  

ARTICLE IV.
LP agreement

4.1LP Agreement.  The Participant agrees and acknowledges that contemporaneously
herewith, the Participant shall execute and become a party to and be bound by
the terms and conditions of the LP Agreement pursuant to the Joinder Agreement
in the form attached hereto as Exhibit C.

ARTICLE V.
Definitions

5.1Definitions.  As used in this Agreement, the following terms have the
meanings set forth below:

(a)“Cause” shall occur if the Participant: (i) is indicted by federal or state
authorities in respect of any crime that involves, in the good faith judgment of
the General Partner, theft, dishonesty or breach of trust, (ii) is convicted of
a felony, (iii) commits any act or omission

4

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

that results in, or may reasonably be expected to result in, a conviction, plea
of no contest, plea of nolo contendere, or imposition of unadjudicated probation
for any felony, (iv) deliberately and repeatedly refuses to perform the
customary employment duties reasonably related to the Participant’s position
(other than as a result of vacation, sickness, illness or injury), (v) in the
good faith judgment of the General Partner, commits fraud or embezzlement of the
property or assets of the Company or any of its Subsidiaries and Affiliates,
(vi) commits misconduct or malfeasance (intentional or reckless wrongdoing with
or without malicious or tortious intent) that may, in the good faith judgment of
the General Partner, have a material adverse effect on the Company or any of its
Subsidiaries and Affiliates; or (vii) breaches or violates any provision of the
Participant’s employment agreement; provided, that, in no event shall any event
or condition set forth in this Section 5.1(a) constitute “Cause” unless (1) the
Participant is provided with written notice of the occurrence of the applicable
event or condition within sixty (60) days following the initial occurrence
thereof, and (2) the event or condition is not materially cured within thirty
(30) days after the date on which such notice is provided.

(b)“Disability” shall occur if the Participant: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Participant’s employer.

(c)“Good Reason” shall mean the occurrence of any of the following without the
Participant’s written consent: (i) the assignment to the Participant of duties
or responsibilities that results in a material diminution in the Participant’s
authority, duties or responsibilities with Vericity as in effect as of the Grant
Date; (ii) any decrease in the Participant’s base salary with Vericity as in
effect as of the Grant Date (or as increased thereafter); (iii) a change in the
Participant’s principal place of employment with Vericity of more than 30 miles
from the principal place of employment as of the Grant Date; or (iv) a material
breach by the Company or any of its Subsidiaries and Affiliates of this
Agreement or the Employment Agreement; provided, that, in no event shall any
event or condition set forth in this Section 5.1(c) constitute “Good Reason”
unless (1) the Participant provides written notice to the Company of the
occurrence of the applicable event or condition within sixty (60) days following
the initial occurrence thereof, (2) the event or condition is not materially
cured within thirty (30) days after the date on which such notice is
provided  and (3) the Participant terminates employment with Vericity within ten
(10) days after the expiration of such thirty (30) day cure period.

(d)“Service” shall mean the Participant’s service as an employee or consultant
with the Company or any of its Subsidiaries.

5

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

ARTICLE VI.

RESTRICTIVE COVENANTS

6.1Restrictive Covenants. In consideration for the Class B Units granted to the
Participant by the Company under this Agreement and for the Participant’s access
to and receipt of the confidential information and trade secrets described
herein, the Participant agrees to be bound by the following covenants:

(a)Confidential Information and Trade Secrets. The Participant agrees that
during the course of employment with Vericity, the Participant has and will come
into contact with and have access to various forms of Confidential Information
and Trade Secrets, which are the property of Vericity.  This information relates
both to Vericity, its customers, vendors and its employees.  For purposes of
this Agreement, the term “Confidential Information and Trade Secrets” means all
information not generally known to the public that the Participant acquires or
learns of during the course of the Participant’s employment with Vericity that
relates to:  (i) information with respect to costs, commissions, expirations,
fees, profits, sales, markets, products and product formulae, mailing lists,
strategies and plans for future business, new business, product or other
development, new and innovative product ideas, potential acquisitions or
divestitures, and new marketing ideas; (ii) product formulations, algorithms,
system designs, site maps, information processing methodologies, software,
software coding methodologies, website functionality, information security
processes, business methods, procedures, devices, machines, equipment, data
processing programs, software computer models, research projects, system
customizations, program implementation plans, and other information and means
used by Vericity in the conduct of its business; (iii) the identity of
Vericity’s customers and product end users, their names and addresses, the names
of representatives of Vericity’s customers responsible for entering into
contracts with Vericity, the amounts paid by such customers to Vericity,
specific customer needs and requirements, and leads and referrals to prospective
customers; and (iv) the identity and number of Vericity’s employees, their
salaries, bonuses, benefits, qualifications and abilities; all of which
information the Participant acknowledges and agrees has been developed, compiled
or acquired by Vericity at its great effort and expense.  Confidential
Information and Trade Secrets can be in any form: oral, written or machine
readable, including electronic files.

(b)Secrecy of Confidential Information and Trade Secrets Essential.  The
Participant acknowledges and agrees that Vericity is engaged in a highly
competitive business and that its competitive position depends upon its ability
to maintain the confidentiality of the Confidential Information and Trade
Secrets which were developed, compiled and acquired by Vericity over a
considerable period of time and at its great effort and expense. The Participant
further acknowledges and agrees that any disclosure, divulging, revelation or
use of any of the Confidential Information and Trade Secrets, other than in
connection with Vericity’s business or as specifically authorized by Vericity,
will be highly detrimental to Vericity, and that serious loss of business and
pecuniary damage may result therefrom.

(c)Non-Disclosure of Confidential Information. The Participant agrees, except as
specifically required in the performance of the Participant’s duties on behalf
of Vericity, the Participant will not, while associated with Vericity and for so
long thereafter as the pertinent information or documentation remains
confidential, directly or indirectly use, disclose or

6

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

disseminate to any other person, organization or entity or otherwise use any of
Vericity’s Confidential Information and Trade Secrets; further the Participant
agrees to maintain Vericity’s Confidential Information and Trade Secrets in
strict confidence and to use all commercially reasonable efforts to not allow
any unauthorized access to, or disclosure of, Vericity’s Confidential
Information and Trade Secrets.  Notwithstanding the foregoing, pursuant to the
federal Defend Trade Secrets Act of 2016, the Participant shall not be held
criminally or civilly liable under federal or state trade secret law for the
disclosure of a trade secret that: (i) is made (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

(d)Return of Material. The Participant further agrees to deliver to Vericity,
immediately upon resignation or separation from Vericity or at any other time
Vericity so requests to return any of the following that may be in the
Participant’s possession or under the Participant’s control: (i) any and all
documents, files, notes, memoranda, databases, computer files and/or other
computer programs reflecting any Confidential Information and Trade Secrets
whatsoever, or otherwise relating to Vericity’s business; (ii) lists of
Vericity’s customers or leads or referrals to prospective customers; (iii) any
computer equipment, home office equipment, automobile or other business
equipment belonging to Vericity which the Participant may then possess or have
under the Participant’s control; and (iv) all product formulations, algorithms,
system designs, site maps, information processing methodologies, software,
software coding methodologies, website functionality, information security
processes, business methods, procedures, devices, machines, equipment, data
processing programs, software computer models, research projects, system
customizations, program implementation plans and other information and means
used by Vericity in the conduct of its business.

(e)No Competitive Activity.  The Participant acknowledges and agrees that
Vericity is engaged in a highly competitive business and that by virtue of the
Participant’s position and responsibilities with Vericity and the Participant’s
access to the Confidential Information and Trade Secrets, engaging in any
business which is directly competitive with Vericity will cause Vericity great
and irreparable harm.  Therefore, the Participant covenants and agrees that the
Participant shall not, within the Territory, at all times (i) during the
Participant’s period of employment with Vericity and (ii) during the period
beginning on the date of termination of the Participant’s employment (whether
such termination is voluntary or involuntary, for Cause or without Cause, or
otherwise) and ending twelve (12) months thereafter (the “Restricted Period”),
(1) directly or indirectly, engage in, assist, or have any active interest or
involvement, whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holding of less than 1% of the stock
of a public company), partner, proprietor or any type of principal whatsoever,
in any person, firm, or business entity which engages in a Competitive Business,
or any person, firm, or business entity which is planning to engage in a
Competitive Business; or (2) be employed in a managerial or executive capacity
by any person, firm, or business entity which engages in a Competitive Business
or any person, firm, or business entity which is planning to engage in a
Competitive Business.  For purposes of this Agreement, (x) “Competitive
Business” means any business or other endeavor which engages in a business
competitive with the Company, or any person, firm or business entity which is
planning to engage in a business competitive with

7

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

the Company  and (y) “Territory” means the United States.  Notwithstanding the
foregoing, in the event of either (1) a termination by Vericity without Cause or
(2) a termination by the Participant for Good Reason, “Competitive Business”
shall mean any business or other endeavor that provides or engages in
non-medically underwritten life insurance products or sales of life insurance
products via a call center model.

 

(f)Non-Solicitation of Employees.  The Participant acknowledges and agrees that
solely as a result of employment with Vericity, the Participant has and will
come into contact with and acquire confidential information regarding some,
most, or all of Vericity’s employees.  Therefore, the Participant covenants and
agrees that at all times during the Restricted Period, the Participant shall
not, either on the Participant’s own account or on behalf of any person, firm,
or business entity, recruit, solicit, interfere with, or endeavor to cause any
employee of Vericity with whom the Participant came into contact or about whom
the Participant obtained confidential information, to leave his or her
employment with Vericity, or to work in a capacity that is competitive with
Vericity, or to work in a capacity that is similar to the capacity in which the
employee was employed by Vericity.

(g)Non-Disparagement.  The Participant covenants and agrees that at all times
following the termination of the Participant’s employment with Vericity for any
reason, the Participant shall not, directly or indirectly, in public or private,
deprecate, impugn, disparage, or make any remarks that would tend to or be
construed to tend to defame (collectively, “Disparage”) Vericity, its products
or services, or any of its officers, directors, employees, or agents; nor shall
the Participant assist any other person, firm or entity in so doing.  The
Company shall not, and shall instruct its officers and the officers of its
Subsidiaries not to, Disparage the Participant at any time following the
termination of the Participant’s employment with Vericity for any reason.

6.2Specific Performance. The Participant acknowledges and agrees that
irreparable injury to the Company or an Affiliate may result if the Participant
breaches any covenant of the Participant contained herein and that the remedy at
law for the breach of any such covenant will be inadequate.  Accordingly, if the
Participant engages in any act in violation of the provisions of Section 6.1,
the Company or an Affiliate shall be entitled, in addition to such other
remedies and damages as may be available to it by law or under this Agreement,
to injunctive relief to enforce such provisions.

ARTICLE VII.

MISCELLANEOUS PROVISIONS

7.1Termination and Amendment of the Agreement.  This Agreement shall be
terminated only with the prior written consent of the Company (with the approval
of the General Partner) and the Participant; provided, that Article VI
(Restrictive Covenants) and this Article VII (Miscellaneous Provisions) shall
survive any termination of this Agreement.  This Agreement may be amended, and
compliance with any term hereof may be waived, only with the prior written
consent of the Company (with the written approval of the General Partner) and
the Participant.

7.2Termination of Status as Participant.  From and after the date that the
Participant ceases to own any Class B Units, he or she shall cease to be a
Participant for the purposes of this

8

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

Agreement and all rights he may have hereunder shall terminate, except for any
rights with respect to matters contemplated hereby after such date and except
for breaches occurring prior to such time.  For the purposes of the preceding
sentence, the Participant shall be deemed to own all Class B Units owned by his
or her Permitted Transferees.

7.3Notices.  All notices required hereunder shall be delivered to the following
respective addresses:

(a)The Company:

Apex Holdco L.P.

c/o Apex Holdco GP LLC

c/o J.C. Flowers & Co. LLC

767 Fifth Avenue, 23rd Floor

New York, NY 10153

 

With copies (which shall not constitute notice) to:

Weil, Gotshal & Manges, LLP

767 Fifth Avenue

New York, NY 10153

Attention: Douglas P. Warner, Esq.

Facsimile: 212-310-8007

Email: doug.warner@weil.com

 

(b)the Participant, at the address of the Participant as specified below such
Participant’s signature at the end of this Agreement

With copies (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Jon Hlafter

Joe Penko

Facsimile:  (212) 735-2000

Email:jon.hlafter@skadden.com

joseph.penko@skadden.com

 

Notices shall be in writing and shall be sent by facsimile or pdf e-mail, by
mail (postage prepaid, registered or certified, by United States mail, return
receipt requested), by nationally recognized private courier or by personal
delivery.  Notices shall be effective, (i) if sent by facsimile, when
transmitted, (ii) if sent by pdf e-mail, when transmitted, (iii) if by
nationally recognized private courier, when deposited with the private courier,
(iv) if mailed, when deposited in the mail, and (v) if personally delivered, the
earlier of when delivery is made or first refused.  Any Person may change its
address for the delivery of notices by written notice served in accordance with
the provisions hereof.

9

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

7.4Miscellaneous.  The use of the singular or plural or masculine, feminine or
neuter gender shall not be given an exclusionary meaning and, where applicable,
shall be intended to include the appropriate number or gender, as the case may
be.

7.5Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which, when taken together, shall
constitute one instrument.  Facsimile and pdf e-mail signatures shall have the
same legal effect as manual signatures.

7.6Entire Agreement.  This Agreement, the Plan and the LP Agreement constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof.  No promises, statements, understandings, representations,
or warranties of any kind, whether oral or in writing, express or implied have
been made to the Participant by any Person to induce him to enter into this
Agreement other than the express terms set forth in this Agreement, the Plan and
the LP Agreement, and the Participant is not relying upon any promises,
statements, understandings, representations, or warranties with respect to the
subject matter hereof other than those expressly set forth in this Agreement,
the Plan and the LP Agreement.  Any amendments to this Agreement must be made in
writing and duly executed by each of the parties entitled to adopt said
amendment as provided in Section 7.1 or by an authorized representative or agent
of each such party.  The Participant hereby acknowledges and represents that he
has had the opportunity to consult with independent legal counsel or other
advisor of his choice and has done so regarding his rights and obligations under
this Agreement, that he is entering into this Agreement knowingly, voluntarily,
and of his own free will, that he is relying on his own judgment in doing so,
and that he fully understands the terms and conditions contained herein.

7.7Class B Units Subject to LP Agreement.  By entering into this Agreement the
Participant agrees and acknowledges that (i) the Participant has received and
read a copy of the Plan and the LP Agreement and (ii) the Class B Units are
subject to the LP Agreement, the terms and provisions of which are hereby
incorporated herein by reference.  In the event of a conflict between any term
or provision contained herein and a term or provision of the Plan, the
applicable terms of this Agreement will govern and prevail.  In the event of a
conflict between any term or provision contained herein and a term in the LP
Agreement, the applicable terms and provisions of the LP Agreement will govern
and prevail (except as expressly set forth herein). Neither the adoption of the
Plan nor any award made thereunder shall restrict in any way the adoption of any
amendment to the LP Agreement in accordance with the terms thereof.  

7.8Tax Withholding.  The Participant may be required to pay to the Company or
any of its Subsidiaries or Affiliates, and the Company and its Subsidiaries and
Affiliates shall have the right and are hereby authorized to withhold from any
payment due or transfer made under this Agreement or from any other amount owing
to the Participant (subject to applicable law), the amount (in cash or, at the
election of the Company, securities or other property) of any applicable
federal, state, local or foreign withholding taxes in respect of a Class B Unit
or any payment or transfer under this Agreement and to take such other action as
may be necessary in the opinion of the General Partner to satisfy all
obligations for the payment of such taxes.

10

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

7.9Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, representatives, successors and
permitted assigns (including Permitted Transferees to whom Units have been
transferred, as applicable).

7.10Enforcement.  The failure of any party hereto to insist in one or more
instances on performance by another party hereto of any obligation, condition or
other term of this Agreement in strict accordance with the provisions hereof
shall not be construed as a waiver of any right granted hereunder or of the
future performance of any obligation, condition or other term of this Agreement
in strict accordance with the provisions hereof, and no waiver with respect
thereto shall be effective unless contained in a writing signed by or on behalf
of the waiving party.  The remedies in this Agreement shall be cumulative and
are not exclusive of any other remedies provided by law.

7.11Governing Law.  This Agreement, and any and all claims arising out of,
under, pursuant to, or in any way related to this Agreement, including but not
limited to any and all claims (whether sounding in contract or tort) as to this
Agreement’s scope, validity, enforcement, interpretation, construction, and
effect, shall be governed by the laws of the State of Delaware (without regard
to any conflict of laws rule which might result in the application of the laws
of any other jurisdiction).

7.12Severability.  If any provision of this Agreement is, becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or as to any Person
or award, such provision shall be constructed or deemed amended to conform to
all applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the General Partner, materially altering the intent of this
Agreement or the award, such provision shall be stricken as to such
jurisdiction, Person or award and the remainder of this Agreement and any such
award shall remain in full force and effect.

7.13No Contract of Service.  Neither this Agreement nor any award granted under
this Agreement shall confer upon any Person any right to employment or other
service or continuance of employment or other service by the Company or any of
its Subsidiaries or Affiliates.  This Agreement does not constitute a contract
of employment or impose on any Participant or the Company or any of its
Subsidiaries or Affiliates any obligations to retain the Participant as an
employee or other service provider of the Company or any of its Subsidiaries or
Affiliates, to change the status of the Participant’s employment or service, or
to change the Company or any of its Subsidiaries’ or Affiliates’ policies
regarding termination of employment or service.

7.14Captions.  The article or section titles or captions contained in this
Agreement are for convenience only and are not to be considered in the
construction or interpretation of this Agreement or any provision thereof.

7.15No Third Party Rights.  Nothing in this Agreement shall be construed to
grant rights to any Person who is not a party to this Agreement.

7.16Rule of Construction.  The parties acknowledge and agree that each has
negotiated and reviewed the terms of this Agreement, assisted by such legal and
tax counsel as they desired, and has contributed to its revisions.  The parties
further agree that the rule of construction that a

11

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

contract shall be construed against the drafter shall not be applied.  The word
“including”, means “including, without limitation.”

7.17Units after Initial Public Offering.  For purposes of determining recoupment
after an initial public offering, references to Units shall also be deemed to be
references to the shares that the holder of such Units receives in respect of
such Units in connection with the initial public offering.

[signature page follows]




12

 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

APEX HOLDCO L.P.

 

By:
Name:
Its:      

PARTICIPANT


Name:


 

 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

Exhibit A

Accredited Investor Questionnaire

 

The undersigned individual (the “Executive”) represents and warrants that it is
not an “accredited investor” as defined in Rule 501(a) promulgated under
Regulation D of the Securities Act (please initial the non-accredited investor
election below):

 

The Executive is not an accredited investor.

 

The Executive represents and warrants that it is an “accredited investor” as
defined in Rule 501(a) promulgated under Regulation D of the Securities Act of
1933, as amended (the “Securities Act”), because he or she meets at least one of
the following criteria (please initial each applicable item):

 

The Executive is a natural person whose individual net worth, or joint net worth
with his or her spouse, exceeds $1,000,000 at the time of the Executive’s
purchase, excluding the value of the primary residence of such natural person,
calculated by subtracting from the estimated fair market value of the property
the amount of debt secured by the property, up to the estimated fair market
value of the property;

 

The Executive is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years (2016 and 2017) or joint income
with the Executive’s spouse in excess of $300,000 in each of those years and who
reasonably expects to reach the same income level in the current year (2019); or

 

The Executive is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring units of  CC PS Parent LLC the receipt of
which is directed by a sophisticated person as described in Rule 506(b)(2)(ii)
of Regulation D promulgated under the Securities Act; or

 

The undersigned is any entity in which all of the equity owners are accredited
investors. (Please submit a copy of this questionnaire countersigned by each
such equity owner if relying on this item).

 

*   *   *   *

IN WITNESS WHEREOF, the undersigned has executed this Accredited Investor
Questionnaire on the date set forth below.

 

 

Dated:  _____________

 

By: ________________________________

Name:  




 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

Exhibit B

Form of Section 83(b) Election

The undersigned taxpayer hereby elects, pursuant to § 83(b) of the Internal
Revenue Code of 1986, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.

1. The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made are:

TAXPAYER’S NAME: _______________________________________________

TAXPAYER’S SOCIAL SECURITY NUMBER: __________________________

ADDRESS: _________________________________________________________

TAXABLE YEAR: Calendar Year _____

 

2. The property which is the subject of this election is __________ Class B
Units of Apex Holdco L.P. (“Company”).

3. The property was transferred to the undersigned on ______________________

4. The property is subject to the following restrictions: The Class B Units are
subject to recoupment if the undersigned taxpayer does not remain employed
through specified dates.

5. The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in § 1.83-3(h) of the Income Tax Regulations) is: $0.

6. For the property transferred, the undersigned paid $0.

7. The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. The undersigned is the person performing the services in connection
with which the property was transferred.

Dated:  __________________________________

Taxpayer: ________________________________                




 

81636059v1 November 07, 2019  1:53 PM

--------------------------------------------------------------------------------

 

Exhibit C

 

Joinder Agreement

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (“New Member”), in accordance with the Amended and
Restated Agreement of Limited Partnership of Apex Holdco L.P., dated as of [●],
2019 (as may be amended from time to time, the “LP Agreement”).  Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the LP Agreement.

 

Concurrently herewith the Company is issuing Class B Units of the Company to the
New Member.

 

New Member hereby acknowledges, agrees and confirms that, by its execution of
this Joinder Agreement, New Member shall be deemed to be a party to the LP
Agreement as of the date hereof, shall be considered a Class B Member, and shall
have all of the rights and be subject to the obligations of a Class B Member as
if it had executed the LP Agreement.  New Member hereby makes each of the
representations and warranties set forth in Article XII of the LP Agreement as
if such representations and warranties were expressly set forth in this Joinder
Agreement.  New Member hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the applicable terms, provisions and conditions contained in
the LP Agreement.

 

This Joinder Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any provision thereof
relating to conflicts of laws.

 

 

IN WITNESS WHEREOF, New Member has executed this Joinder Agreement as of the
date written below.

 

Date: _____________

 

 

Name:

 

 

 

 

81636059v1 November 07, 2019  1:53 PM